Allow me to congratulate 
Mr. Sam Kutesa on his assumption of the presidency 

of the General Assembly at its sixty-ninth session. 
Let me assure him of my delegation’s full support and 
cooperation as he steers our work during this session. I 
must also commend his predecessor, Ambassador John 
Ashe, for showing such capable leadership during the 
previous session. He led the small island developing 
States (SIDS) through several important milestones 
during his tenure, including the International Year 
of Small Island Developing States and the recently 
concluded International Conference on SIDS in Samoa.

It has been said that the stars are aligned with SIDS 
this year. Ambassador Ashe has been our brightest 
beacon, and I thank him very much for that. Let me 
also thank another champion of the SIDS, Secretary-
General Ban Ki-moon. Indeed, earlier this year, I 
sat in the Trusteeship Council Chamber when the 
Secretary-General helped us celebrate the launch of the 
International Year of Small Island Developing States. 
Showing a remarkable understanding of our unique 
circumstances, he said:

“The International Year offers us the 
opportunity to celebrate the rich cultural heritage 
of the people of small island developing States and 
to honour their many contributions to our world. 
It is also an opportunity to highlight the various 
needs and challenges of this diverse coalition. 
Some small island developing States have enjoyed 
long-lasting stability. Others are in transition. Some 
are economically more fragile than others... Others 
are extremely vulnerable to the immediate effects 
of climate change. But all small island developing 
States share a common understanding. We need to 
set our world on a sustainable path.”
The challenges of SIDS are many. One need only 
glance at the headlines to appreciate that they join a 
long list of concerns that the international community 
must confront today: naked brutality, pestilence, 
poverty and the worsening impacts of climate change, 
to name only a few. I understand the impulse for us to 
put off hard decisions to another day, prioritize some 
over others, or even bury our heads in the sand. But 
the General Assembly is and remains the pre-eminent 
forum for grappling with global crises, and the United 
Nations is our best hope for solving them.

However, if we are to be successful, we must 
acknowledge a reality that lies beneath so many of those 
challenges, namely, that we live in an interconnected 
world and that the actions of one country or region 
impact the lives of people half a world away. Conflict, 
poverty and disease can send refugees across borders 
and oceans and sometimes all the way to our shores. 
We can no longer escape each other. As the Secretary-
General also remarked, we all share the same island.

Also, we must consider my country’s connection 
to the ocean. As for so many SIDS, the ocean is the 
foundation of our culture and economy, and we depend 
on its bounty for food and income. Yet the reckless 
actions of other nations have severely undermined the 
marine environment on which we so depend — from 
excessive greenhouse gas emissions that warm the 
planet and make the seas more and more acidic to 
irresponsible overfishing, the outright stealing of fish 
in our waters, and dangerous pollution, the effect of 
which we have yet to fully comprehend.

All the while, some of those same countries 
responsible for the damage are also charged with 
assessing the well-being of the marine environment. 
How can we be confident that our interests will be 
protected in that effort? We, as a developing country, 
are constantly facing demands for greater transparency 
and accountability from the same actors that downplay, 
and sometimes even cover up, their own transgressions.

Finding lasting solutions to problems such as 
those will require more resources and a level of 
cooperation that the international community has 
so far not countenanced. It will also require us to 
look at the failings in the global order that somehow 
prevent countries such as mine from accessing the fair 
economic benefits of our own resources. Nevertheless, 
we cannot just stand by and do nothing. We cannot and 
should not wait for others to decide what is best for us. 
For that reason, the parties to the Nauru Agreement 
are taking the lead in successfully managing their tuna 
stocks through such measures as curbing illegal fishing 
and sustainable harvesting.

The President has wisely chosen “Delivering on and 
implementing a transformative post-2015 development 
agenda” as the theme of the general debate of the 
sixty-ninth session. It goes to the heart of the central 
task before us — not only fulfilling the long-standing 
promises with regard to sustainable development but 
also engendering a paradigm shift in the way that we 
achieve such development. The current piecemeal 
approach, where a donor’s political interests determine 
aid priorities, may treat symptoms for a time, but it fails 
to address the underlying disease.


If we want our efforts to be successful over the 
long term, we need to build a foundation that develops 
global citizens and gives them the tools they need to 
succeed in a global world. In other words, we must 
move beyond capacity-building to institution-building. 
What is needed is long-term in-country engagement, 
backed by real resources, that produces durable 
domestic institutions run by nationals. We cannot let 
new and emerging issues distract or diminish work on 
core priorities that remain inadequately addressed. We 
may be experiencing our own fatigue when we again 
raise the issues of overfishing, climate adaptation and 
water treatment, but those are often the areas most in 
need of attention.

I know that tackling all of those problems will be a 
tall order and may seem quite daunting, I am absolutely 
confident that this institution and its agencies are up 
to the task. We have made some progress in reducing 
hunger, poverty and disease. And just this week, the 
world watched as leaders gathered at the Climate 
Summit to announce the actions that their countries and 
corporations are planning in order to lower greenhouse 
gas emissions responsible for the climate crisis. The 
Summit provided hope that, at least in some corners, 
serious climate action is imminent. However, it was 
hard to ignore the fact that most announcements were 
about the greenhouse gas reductions that would occur 
under some future Government a decade or more in the 
future.

What is more, SIDS, which contribute only a 
fraction of global emissions, have undertaken to build 
sustainable economies while announcing some of the 
most ambitious pledges to cut emissions. For example, 
we are working closely with the International Renewable 
Energy Agency, through their Lighthouses initiative, 
to achieve our own goal of a 50 per cent reduction 
in 2020. My own regional group, the Pacific SIDS, 
led the General Assembly to formally recognize the 
connection between climate change and international 
peace and security in 2009 and helped convince the 
Security Council to do the same in 2011.

But, while few countries doubt the correlation 
between climate change and conflict today and despite 
graphic examples of such in the past few years alone, 
there is still disagreement as to the way forward. 
Therefore, we are still of the opinion that the Secretary-
General should appoint a special representative on 
climate and security to analyse the projected security 
impacts of the crisis. In addition, the Secretary-General 
should lead a joint task force of all relevant organs 
and specialized agencies to assess the capacity of the 
United Nations system to respond. That is the least we 
can do as an international body to prepare for one of the 
biggest challenges of our generation.

If the Security Council is to remain relevant, it 
must be adaptive enough to meet the latest threats, and 
climate change is a clear and present danger that we 
ignore at our own peril. The Security Council must also 
reflect new geopolitical realities by becoming more 
representative and inclusive. It is for that reason that 
Nauru supports the reform of the Security Council by 
enlarging its permanent and non-permanent categories 
and making its working methods more efficient. New 
members should be more geographically diverse, 
but they must also be willing to broaden their vision 
beyond a narrow focus on domestic interests to include 
a commitment to the common good of all Member 
States.

Similarly, the United Nations should ensure that all 
citizens of the world have the opportunity to participate 
in its activities. It must work for the 10,000 people in 
Nauru and other small countries, and it must not continue 
to ignore the 24 million people in Taiwan, who time 
and again have demonstrated a commitment to peace 
and regional cooperation. Nauru is pleased to note that, 
with solid international support and the cross-Strait 
rapprochement, the Republic of China has increased its 
meaningful participation in United Nations specialized 
agencies and mechanisms. We continue to encourage 
the positive interaction between the two sides of the 
Taiwan Strait in the international arena. Furthermore, 
I would like to recognize the contributions that Taiwan 
has made to help my country make progress towards 
its national sustainable development strategy. I take 
the opportunity to also express my country’s deep 
appreciation to our friends and partners who continue 
to support our sustainable development priorities, 
including Australia, Russia, New Zealand, the European 
Union, Cuba, Israel and Turkey, to mention a few.

The world is rapidly changing, and the new realities 
have strained the ability of the United Nations to 
respond adequately. Long-term solutions will require 
a new commitment to providing adequate means of 
implementation. On climate change alone, we are far 
from the goal of providing $100 billion a year by 2020 
to help nations adapt to climate impacts that are now 
unavoidable and to build sources of clean energy, to say 


nothing of the 0.7 per cent gross domestic product goal 
for development aid.

I know that we, as an international community, face 
numerous crises on many fronts and that much is being 
asked of us. But I strongly believe that it is in times 
like these that solutions to even the most intractable 
problems emerge from the human spirit. It is in times 
like these that light emerges from darkness; hope from 
despair.

The small island developing States have laid out a 
vision to help us reach our full potential. I invite our 
partners to invest in our peoples, and we will build 
a better and more secure world. The United Nations 
remains our best hope for people everywhere to live 
in peace and prosperity. My faith in it has never been 
stronger. God bless the Republic of Nauru and God 
bless the United Nations.
